—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered August 16, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the seventh degree, and sentencing him to a term of 1 year, and judgment, same court (Joseph Fisch, J.), rendered March 3, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Regarding the August 16, 1996 conviction of criminal possession of a controlled substance in the seventh degree, defendant was not deprived of a fair trial by any of the prosecutor’s summation comments. Where appropriate, the court sustained defendant’s objections and issued curative instructions. In all other respects, the prosecutor’s summation constituted appropriate response to the defense summation arguments and fair comment on the evidence, presented within the broad bounds of rhetorical comment permissible in closing argument (see, People v D’Alessandro, 184 AD2d 114, 119, lv denied 81 NY2d 884).
*254Regarding the March 3, 1997 conviction of criminal sale of a controlled substance in the third degree, the verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony. Concur — Lerner, P. J., Wallach, Tom and Andrias, JJ.